DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed 05/05/2022 has been entered. Claims 15, 18 and 25-27 have been amended. Claims 15-22 and 24-27 remain pending in the application.

Allowable Subject Matter
3.	Claims 15-22 and 24-27 allowed.
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Thomas et al. (US 20160070436 A1) and Busch et al. (US 20090093712 A1) are the closest prior art to the claimed invention.
Regarding claim 15, Thomas teaches a computer-implemented method for determining a virtual flight-path with respect to a virtual representation of at least one anatomical structure, the method comprising executing, on at least one processor of a computer, the steps of: 
acquiring, by the at least one processor, patient image data describing a three-dimensional patient image dataset showing at least one anatomical structure of a patient, wherein the patient image data is stored in a database; 
acquiring, by the at least one processor, atlas data describing at least one model of the at least one anatomical structure; 
determining, by the at least one processor and based on the patient image data retrieved from the database and the atlas data, representation data describing a three-dimensional virtual representation of the at least one anatomical structure.
Busch teaches acquiring, by the at least one processor, requirement data describing at least one requirement for at least one flight-path; and determining, by the at least one processor and based on the representation data and the requirement data, flight-path data describing at least one virtual flight- path with respect to the three-dimensional virtual representation of the at least one anatomical structure, wherein the flight-path is defined in dependence on the at least one criterion retrieved from the database; and wherein the flight-path data describing the at least one virtual flight-path represents a visualization presented from a point passing along the at least one virtual flight-path.
Thomas and Busch alone or in combination do not teach “wherein determining the flight-path data involves, utilizing at least one path-finding algorithm for determining desirability of the at least one flight-path and/or selecting a desirable flight-path, and involves acquiring path-finding data, based on a plurality of pre-defined criterions, for the at least one anatomical structure, and Page 2 of 13Patent Application No.: 16/083,309 Attorney Docket No.: ZT482-18087 Response to 01/06/2022 Non-Final Office Action wherein each of the plurality of pre-defined criterions is stored in the database and the plurality of pre-defined criterions compristhe respective anatomical structure or is to circumnavigate the respective anatomical structure, and a move-to-side criterion for the at least one anatomical structure, describing whether the flight-path is to continue unamended, with the respective anatomical structure moving out of the flight-path, or is to circumnavigate the respective anatomical structure, and a path-index criterion for the at least one anatomical structure and/or for at least one intermediate area between at least two anatomical structures, describing desirability for the flight-path to pass through the respective anatomical structure or through the respective intermediate area; wherein the flight-path is defined in dependence on at least one of the plurality of pre-defined criterions retrieved from the database” of a particular application in combination with all the recited limitations of claim 15.
Regarding claim 26, Thomas teaches a system for determining a virtual flight-path with respect to a virtual representation of at least one anatomical structure, the system comprising: 
a computer having at least one processor and associated memory, the memory having instructions stored thereon that, when executed, perform the steps of:
 acquiring, by the at least one processor, patient image data describing at a three-dimensional patient image dataset showing at least one anatomical structure of a patient wherein the patient image data is stored in a database; 
acquiring, by the at least one processor, atlas data describing at least one model of the at least one anatomical structure; 
determining, by the at least one processor and based on the patient image data retrieved from the database and the atlas data, representation data describing a three-dimensional virtual representation of the at least one anatomical structure; 
Busch teaches acquiring, by the at least one processor, requirement data describing at least one requirement for at least one flight-path; and determining, by the at least one processor and based on the representation data and the requirement data, flight-path data describing at least one virtual flight- path with respect to the three-dimensional virtual representation of the at least one anatomical structure, and wherein the flight-path data describing the at least one virtual flight-path represents a visualization presented from a point passing along the at least one virtual flight-path.
Thomas and Busch alone or in combination do not teach “wherein determining the flight-path data involves utilizing at least one path-finding algorithm for determining desirability of the at least one flight-path and/or selecting a desirable flight-path, and involves acquiring path-finding data, based on a plurality of  pre-defined criterions, for the at least one anatomical structure, and wherein each of the at plurality of pre-defined criterions is stored in the database and the plurality of pre-defined criterions comprises: a cut-through criterion for the at least one anatomical structure, describing whether [[the]]a flight-path is to pass through the respective anatomical structure or is to circumnavigate the respective anatomical structure, and Page 6 of 13Patent Application No.: 16/083,309 Attorney Docket No.: ZT482-18087 Response to 01/06/2022 Non-Final Office Action a move-to-side criterion for the at least one anatomical structure, describing whether the flight-path is to continue unamended, with the respective anatomical structure moving out of the flight-path, or is to circumnavigate the respective anatomical structure, and a path-index criterion for the at least one anatomical structure and for at least one intermediate area between at least two anatomical structures, describing desirability for the flight-path to pass through the respective anatomical structure or through the respective intermediate area; wherein the flight-path is defined in dependence on at least one of the plurality of pre-defined criterions retrieved from the database” of a particular application in combination with all the recited limitations of claim 26.
Regarding claim 27, Thomas teaches a non-transitory computer-readable storage medium storing a computer program which, when executed on at least one processor of at least one computer, causes the at least one computer to perform the steps comprising: 
acquiring, by the at least one processor, patient image data describing at a three-dimensional patient image dataset showing at least one anatomical structure of a patient wherein the patient image data is stored in a database; 
acquiring, by the at least one processor, atlas data describing at least one model of the at least one anatomical structure; 
determining, by the at least one processor and based on the patient image data and the atlas data, representation data describing a three-dimensional virtual representation of the at least one anatomical structure;
Busch teaches acquiring, by the at least one processor, requirement data describing at least one requirement for at least one flight-path; and determining, by the at least one processor and based on the representation data and the requirement data, flight-path data describing at least one virtual flight- path with respect to the three-dimensional virtual representation of the at least one anatomical structure; and wherein the flight-path data describing the at least one virtual flight-path represents a visualization presented from a point passing along the at least one virtual flight-path.
Thomas and Busch alone or in combination do not teach “wherein determining the flight-path data involves utilizing at least one path-finding algorithm for determining desirability of the at least one flight-path and/or selecting a desirable flight-path, and involves acquiring path-finding data, based on a plurality of pre-defined criterions, for the at least one anatomical structure, wherein each of the plurality of pre-defined criterions is stored in the database and the plurality of pre-defined criterions comprise: a cut-through criterion for the at least one anatomical structure, describing whether [[the]]a flight-path is to pass through or is to circumnavigate the respective anatomical structure, a move-to-side criterion for the at least one anatomical structure, describing whether the flight-path is to continue unamended, with the respective anatomical structure moving out of the flight-path, or is to circumnavigate the respective anatomical structure, and a path-index criterion for the at least one anatomical structure and for at least one intermediate area between at least two anatomical structures, describing desirability for the flight-path to pass through the respective anatomical structure or through the respective intermediate area; wherein the flight-path is defined in dependence on at least one of the plurality of pre-defined criterions retrieved from the database” of a particular application in combination with all the recited limitations of claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borries et al. (US 20160022286 A1) discloses that templating software can determine and visually depict the location and size of cuts in a trochanteric osteotomy, including an extended trochanteric osteotomy. The software can also calculate the size and area of fixation for a newly implanted prosthesis, based upon which the new prosthesis that will be implanted in a particular patient can be selected. Additionally, an adjustable cut guide can stabilize and guide the cuts during the procedure.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641